 CEMENTMASONS UNIONLOCAL 337Cement Masons Union Local 337, Operative Plaster-ers' and Cement Masons'International Associationof the United States and Canada,AFL-CIOandCaliforniaAssociationofEmployers.Case20-CC-1014July 30, 1971SUPPLEMENTAL DECISIONCHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn May 4, 1971, the National Labor RelationsBoard issued its Decision and Order in the abovecase,' finding,inter alia,that the Respondent hadengaged in picketing with signs and handbills inviolation of Section 8(b)(4)(ii)(B) of the NationalLabor Relations Act, as amended, and ordering it tocase and desist therefrom and take certain affirmativeaction. Thereafter the General Counsel filed a motionfor reconsideration, which was duly served on theparties, and which requested the Board to (1) makeappropriate findings with regard to the "TO CON-SUMERS ONLY . . ." picketing which began onMay 2, 1970; (2) make appropriate findings as to theremaining secondary employers alleged in the com-plaint;and (3) make any additional appropriatefindings necessary to correct the sequence of events,including correcting the date on which the TrialExaminer found that handbilling began.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board, having duly considered the matter, hasdecided to grant, in part, and deny, in part, theGeneral Counsel's motion.The complaint in this case was based on anallegedlyunlawful product boycott imposed byRespondent in furtherance of a primary labor disputewith Howard W. Whitney, the general contractor on areasidential housing development. Thus, commencingon May 2, 1970,2 Respondent picketed the develop-1 190 NLRB No. 46.2All dates refer to 1970.3N.L R.B. v. Fruit and Vegetable Packers &Warehousemen,Local 760,377 U.S. 58.377ment on weekends when no employees of Whitney orsubcontractors were present, with signs stating:TO CONSUMERS ONLYCement Masons Work Done ByGeneral Contractor BelowStandard Established by CementMasons Local 337, Monterey CountyPLEASE DO NOT PURCHASETHESE HOMESThis picketing terminated on July 29 and, onAugust 15, was followed by the picketing andhandbilling which furnished the specific basis for ouroriginal conclusion, which we hereby reaffirm, thatRespondent violated Section 8(b)(4)(ii)(B) of the Act.However, in our initial Decision and Order, nospecific findingwasmade with respect to thepicketing which occurred between May 2 and July 29.Upon reconsideration, we find merit in the GeneralCounsel's request to this phase of Respondent'sconduct since the issues arising therefrom werealleged and fully litigated.As in the case of the picketing and handbillingwhich began on August 15, the May 2 picket sign,urging a consumer boycott against Schuler,Invest-ments, the owner of the homes and a neutral person,imposed direct coercive pressure on Schuler to forcehim to cease doing business with Whitney, theprimary employer. Furthermore, and for the reasonsset forth by the Trial Examiner in finding the August15 picketing and handbilling unlawful, the May 2conduct was neither privileged consumer picketingwithin theTree Fruitsdoctrine3 nor protected as ".. .publicity,other than picketing . . ." within theproviso to Section 8(b)(4).4 Accordingly, we find thatthe May 2 picketing violated Section 8(b)(4)(ii)(B).5Finally, we find no merit in the General Counsel'srequest that certain named subcontractors of Whitneybe included in our remedial order as neutral employ-ers.In our opinion, -these subcontractors doingbusiness with the primary employer were not knownto have been the object of any direct pressures to forcethem to cease doing business with Whitney, and theunlawful product boycott directed at Schuler was tooremote to constitute 8(b)(4)(ii) restraint and coercionagainst these subcontractors.4Cf.N.I,.R B. v. Serreile,Inc., 377 U.S. 46.5The remedy provided inour initial Decisionand Order isnot affectedby this additional finding andneed not be modified.192 NLRB No. 52 378DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly,theGeneralCounsel'smotion isto the picketing which occurred between May 2, 1970,hereby grantedinsofar as it requests,the Board toand July "29; 1970;-=but in-alljother respects is herebymake additional and clarifying findings with respectdenied.